M A N D A T E
TO THE 430TH DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 25th day of July, 2013,
the cause upon appeal to revise or reverse your judgment between

BRANNAN PAVING GP, LLC D/B/A                                                            Appellant,
BRANNAN PAVING COMPANY,
                                                v.
PAVEMENT MARKINGS, INC., SAN                                                            Appellees.
JUAN INSURANCE AGENCY, INC.
D/B/A VALLEY INSURANCE
PROVIDERS AND LEICHT GENERAL
AGENCY
CAUSE NO. 13-11-00005-CV                                                  (Tr.Ct.No. C-1949-04-J)

was determined; and therein our said Court made its order in these words:

THIS CAUSE was submitted to the Court on August 15, 2012, on the record and briefs. These
having been examined and fully considered, it is the opinion of the Court that there was some
error in the judgment of the court below, Said judgment is hereby REVERSED with respect to
the breach of contract claims brought by Brannnan Paving GP, LLC against Pavement
Markings, Inc., and REMANDED regarding the breach of contract claims to the trial court for
further proceedings. The judgment is AFFIRMED: (1) with respect to the negligence claims
brought by Brannan Paving GP, LLC against San Juan Insurance Agency, Inc., d/b/a Valley
Insurance Providers (“VIP”) and Leicht General Agency, and RENDERED that Brannan Paving
GP, LLC take nothing by its negligence claims; and (2) with respect to the DTPA claims brought
by Pavement Markings, Inc. against San Juan Insurance Agency, Inc., d/b/a Valley Insurance
Providers, and RENDERED that Pavement Markings Inc. take nothing by its DTPA claims.

Costs of the appeal are adjudged against appellees, PAVEMENT MARKINGS, INC., SAN JUAN
INSURANCE AGENCY, INC. D/B/A VALLEY INSURANCE PROVIDERS AND LEICHT
GENERAL AGENCY. It is further ordered that this decision be certified below for observance.

                                           

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Thirteenth District of Texas, in this behalf, and in all things have it duly recognized, obeyed and
executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal thereof
affixed, at the City of Edinburg, Texas this 30th day of December, 2014.




                                                     Dorian E. Ramirez, CLERK